EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT, dated as of February 13, 2008, between Harland Clarke
Holdings Corp., a Delaware corporation (the “Company”), and Alan Westfall (the
“Executive”).

WHEREAS, on May 2, 2007, Harland Clarke Corp. (“Harland Clarke”), the Company
and the Executive entered into a new Employment Agreement (the “Existing
Employment Agreement”); and

WHEREAS, the Company and the Executive wish to modify the terms of employment
set forth in the Existing Employment Agreement.

Accordingly, the Company and the Executive hereby agree as follows:

 

1.

Employment, Duties and Acceptance.

1.1          Employment, Duties. The Company hereby employs the Executive for
the Term (as defined in Section 2.1), to render exclusive and full-time services
to the Company as Executive Vice President and Chief Operating Officer of the
“Harland Clarke Business”, or in such other executive position as may be
mutually agreed upon by the Company and the Executive, and to perform such other
duties consistent with such position as may be assigned to the Executive by the
Board of Directors of Harland Clarke Holdings Corp. (the “Board”). During the
Term, the Executive shall report solely to the CEO (or his designee). For
purposes of this Agreement, the term “Harland Clarke Business” shall mean the
business of the provision of checks and related products, direct marketing and
contract center services to financial and commercial institutions and
individuals, and any future businesses from time to time included in or added to
such businesses.

1.2          Acceptance. The Executive hereby accepts such employment and agrees
to render the services described above. During the Term, the Executive agrees to
serve the Company faithfully and to the best of the Executive’s ability, to
devote the Executive’s entire business time, energy and skill to such
employment, and to use the Executive’s best efforts, skill and ability to
promote the Company’s interests. The Executive further agrees to accept
election, and to serve during all or any part of the Term, as an officer or
director of the Company and of any subsidiary or affiliate of the Company,
without any compensation therefor other than that specified in this Agreement,
if elected to any such position by the shareholders or by the Board or of any
subsidiary or affiliate, as the case may be.

1.3          Location. The duties to be performed by the Executive hereunder
shall be performed primarily at the offices of the Company in San Antonio,
Texas, subject to reasonable travel requirements on behalf of the Company.

 

 


--------------------------------------------------------------------------------



 

 

 

2.

Term of Employment; Certain Post-Term Benefits.

2.1          The Term. This Agreement and the term of the Executive’s employment
under this Agreement (the “Term”) shall become effective as of January 1, 2008
(the “Effective Date”) and will continue until December 31, 2009 (the
“Termination Date”), subject to earlier termination pursuant to Section 4.

2.2          End-of-Term Provisions. Prior to the end of the Term, the Company
and the Executive shall meet to discuss whether the Term should be extended. The
Company shall have the right at any time, however, to give written notice of
non-renewal of the Term. In the event of non-renewal of the Term by the Company
and the Executive’s employment is terminated after the end of the Term, other
than for Cause (as defined below), or Disability (as defined below) following
such notice of non-renewal, then such termination shall be treated as a
termination without Cause and the Restricted Period (as defined below) shall be
reduced to a period of one year post termination of employment (the “Reduced
Restricted Period”). During such Restricted Period, the Executive shall receive
50% of the payments set forth in Sections 4.4(i) and 4.4(ii), subject to
Executive’s signing and not revoking the release of claims as set forth in
Section 4.6. For the avoidance of doubt, if the Company is willing to extend the
Term and Executive does not agree to extend the Term, then upon such termination
of employment at the end of the Term, the Executive shall be bound by the
restrictive covenants set forth in Section 5 below, the Restricted Period shall
not be reduced and Executive shall not be entitled to receive any severance
benefits with respect to such termination. Notwithstanding the foregoing, the
terms of this Section 2.2 will not impact any payments or other benefits to
which the Executive would then be entitled under normal Company policies or the
LTIP (as defined below) pursuant to the terms thereof.

 

3.

Compensation; Benefits.

3.1          Salary. As compensation for all services to be rendered pursuant to
this Agreement, the Company agrees to pay the Executive a base salary, payable
in accordance with the Company’s normal payroll practices, at the annual rate of
not less than $500,000 (effective January 1, 2008) less such deductions or
amounts to be withheld as required by applicable law and regulations (the “Base
Salary”). In the event that the Company, in its sole discretion, from time to
time determines to increase the Base Salary, such increased amount shall, from
and after the effective date of the increase, constitute “Base Salary” for
purposes of this Agreement.

 

3.2

Incentive Compensation.

3.2.1              Annual Bonus. Commencing with the 2008 fiscal year, the
Executive will be eligible to receive a bonus with respect to 2008 and each
later fiscal year ending during the Term computed in accordance with the
provisions hereafter. If, with respect to any such fiscal year, the Harland
Clarke Business achieves “Consolidated EBITDA” (as defined below) of at least
the percentage set forth in the table below of its business plan for such fiscal
year, such bonus shall be the percentage set forth in the table below of Base
Salary with respect

 


--------------------------------------------------------------------------------



 

to the fiscal year for which the bonus (any such bonus, an “Annual Bonus”) was
earned:

Percentage of Consolidated EBITDA in Business Plan

Percentage of Base Salary

89.9% and below

Nil

90 - 94.9

90

95 - 99.9

95

100 – 105

100

105.1 – 110

105.56

110.1 – 115

111.11

115.1 – 120

120.1 – 125

125.1 – 130

130.1 – 135

135.1 – 140

140.1 – 145

145.1 and over

116.67

122.22

127.78

133.33

138.89

144.44

150

 

An Annual Bonus if earned in accordance with this Agreement shall be paid no
later than the fifteenth day of the third month next following the year with
respect to which such bonus was earned, provided that, except as otherwise
specifically provided in this Agreement (including, without limitation, Section
4.4), as a condition precedent to any bonus entitlement the Executive must
remain in employment with the Company at the time that the Annual Bonus is paid.
Notwithstanding the foregoing, to the extent that Section 162(m) of the Internal
Revenue Code of 1986, as amended (the “Code”), may be applicable, such Annual
Bonus shall be subject to, and contingent upon, such shareholder approval as is
necessary to cause the Annual Bonus to qualify as “performance-based
compensation” under Section 162(m) of the Code and the regulations promulgated
thereunder as well as approval of this Section 3.2.1 by the MFW Compensation
Committee and any other required committees.

For the purposes of this Agreement, “Consolidated EBITDA” means for any fiscal
year of the Company, consolidated operating income for such fiscal year of the
Harland Clarke Business plus, without duplication, the sum of (i) depreciation
and amortization expense (excluding amounts of prepaid incentives under customer
contracts), (ii) any extraordinary non-cash expenses or losses, (iii) any costs
and expenses incurred in connection with the Transaction, (iv) allocation of
fees charged by MFW or a subsidiary to the Company relating to the operation of
the Harland Clarke Business and (v) all restructuring costs (as defined under
U.S. generally accepted accounting principles), in the case of clauses (i)
through (v) above, solely with respect to the Harland Clarke Business, and minus
(x) to the extent included in the statement of such consolidated net income for
such period, the sum of any extraordinary or non-recurring income or gains
(including, whether or not otherwise includable as a separate item in the
statement of such consolidated operating income for such period, gains on the
sales of assets outside of the ordinary course of business), and (y) any cash
payments made during such period

 


--------------------------------------------------------------------------------



 

in respect of items described in clause (ii) above subsequent to the fiscal
quarter in which the relevant non-cash expenses or losses were reflected as a
charge in the statement of consolidated operating income, in the case of clauses
(x) and (y) above, solely with respect to the Harland Clarke Business, all as
determined on a consolidated basis, all of the foregoing to be determined by the
Board or the MFW Compensation Committee, as applicable. For the purposes of
determining compensation milestones for any fiscal year, Consolidated EBITDA
will be adjusted by the Board or the MFW Compensation Committee, as applicable,
as appropriate for material acquisitions or dispositions of any business or
assets of or by the Harland Clarke Business or its subsidiaries for such fiscal
year and thereafter.

 

3.2.2              New Long Term Incentive Plan. During the Term, the Executive
shall participate in the M&F Worldwide Corp. 2008 Long Term Incentive Plan Award
Agreement for Participating Executives of the “Harland Clarke business” (the
“LTIP”). The specific terms of such award shall be set forth in an Award
Agreement entered into with the Executive on or about the date hereof. If the
Term is extended, the Executive shall participate in a new Long Term Incentive
Plan that shall commence after the LTIP ends. Notwithstanding the foregoing, to
the extent that Section 162(m) of the Code may be applicable, the LTIP (and any
subsequent Long Term Incentive Plan) shall be subject to, and contingent upon,
such shareholder approval as is necessary to cause the LTIP to qualify as
“performance-based compensation” under Section 162(m) of the Code and the
regulations promulgated thereunder

3.2.3              Existing Long Term Incentive Plan. The Executive’s existing
Long Term Incentive Plan Award pursuant to the MFW 2005 Long Term Incentive Plan
(the “Prior LTIP”) shall be cancelled in exchange for the cash payments in the
next sentence. For fiscal year 2006, Executive shall receive a cash payment of
$613,951 (based on reported results for 2006) and for fiscal year 2007 Executive
shall receive a cash payment in an amount approved by the MFW Compensation
Committee (collectively, the “Prior LTIP Payments”). The Prior LTIP Payments
shall be paid to Executive as soon as practicable in order to avoid application
of an additional or accelerated tax under Section 409A of the Code (as more
fully set forth in Section 4.7 herein). For the avoidance of doubt, after
Executive receives the Prior Plan Payments, Executive shall have no further
right to any payment in respect of his Award under the Prior LTIP and the Prior
LTIP shall be cancelled, effective not later than December 31, 2007.

3.3          Business Expenses. The Company shall pay or reimburse the Executive
for all reasonable expenses actually incurred or paid by the Executive during
the Term in the performance of the Executive’s services under this Agreement,
upon presentation of expense statements or vouchers or such other supporting
information as the Company customarily may require of its officers provided,
however, that the maximum amount available for such expenses during any period
may be fixed in advance by the Board.

 

 


--------------------------------------------------------------------------------



 

 

3.4          Vacation. During the Term, the Executive shall be entitled to a
vacation period or periods of five (5) weeks during any fiscal year taken in
accordance with the vacation policy of the Company during each year of the Term.
Vacation time not used by the end of a year shall be forfeited.

3.5          Fringe Benefits. During the Term, the Executive shall be entitled
to all benefits for which the Executive shall be eligible under any qualified
pension plan, 401(k) plan, group insurance or other so-called “fringe” benefit
plan which the Company provides to its executive employees generally, which
benefits may be subject to change to reflect the objectives and requirements of
the Transaction.

 

4.

Termination.

4.1          Death. If the Executive dies during the Term, the Term shall
terminate forthwith upon the Executive’s death. The Company shall pay to the
Executive’s estate: (i) any Base Salary earned but not paid; (ii) a pro rated
Annual Bonus based on the number of days of the fiscal year worked by the
Executive; (iii) amounts payable under the LTIP in accordance with the terms
thereof and (iv) Annual Bonus for the year prior to the year in which the
Executive dies if at the time of death the Executive has earned an Annual Bonus
payment for such prior year and has not yet been paid such Annual Bonus. The
Executive shall have no further rights to any compensation (including any Base
Salary or Annual Bonus) or any other benefits under this Agreement, except to
the extent already earned and vested as of the day immediately prior to his
death, or as earned, vested, or accrued by virtue of his death.

4.2          Disability. If, during the Term the Executive is unable to perform
his duties hereunder due to a physical or mental incapacity for a period of 6
months within any 12 month period (hereinafter a “Disability”), the Company
shall have the right at any time thereafter to terminate the Term upon sending
written notice of termination to the Executive. If the Company elects to
terminate the Term by reason of Disability, the Company shall pay to the
Executive promptly after the notice of termination: (i) any Base Salary earned
but not paid, (ii) a pro rated Annual Bonus based on the number of days of the
fiscal year worked by the Executive until the date of the notice of termination,
(iii) amounts payable under the LTIP in accordance with the terms thereof, in
each case less any other benefits payable to the Executive under any disability
plan provided for hereunder or otherwise furnished to the Executive by the
Company and (iv) Annual Bonus for the year prior to the year in which the
Executive is terminated if at the time of termination the Executive has earned
an Annual Bonus payment for such prior year and has not yet been paid such
Annual Bonus. The Executive shall have no further rights to any compensation
(including any Base Salary or Annual Bonus) or any other benefits under this
Agreement except to the extent already earned and vested as of the day
immediately prior to his termination by reason of Disability, or as earned,
vested, or accrued by virtue of his Disability.

4.3          Cause. The Company may at any time by written notice to the
Executive terminate the Term for “Cause” (as defined below) and, upon such
termination, this Agreement shall terminate and the Executive shall be entitled
to receive

 


--------------------------------------------------------------------------------



 

no further amounts or benefits hereunder, except for any Base Salary earned but
not paid prior to such termination. For the purposes of this Agreement, “Cause”
means: (i) continued neglect by the Executive of the Executive’s duties
hereunder, (ii) continued incompetence or unsatisfactory attendance, (iii)
conviction of any felony, (iv) violation of the rules, regulations, procedures
or instructions relating to the conduct of employees, directors, officers and/or
consultants of the Company, (v) willful misconduct by the Executive in
connection with the performance of any material portion of the Executive’s
duties hereunder, (vi) breach of fiduciary obligation owed to the Company or
commission of any act of fraud, embezzlement, disloyalty or defalcation, or
usurpation of a Company opportunity, (vii) breach of any provision of this
Agreement, including any non-competition, non-solicitation and/or
confidentiality provisions hereof, (viii) any act that has a material adverse
effect upon the reputation of and/or the public confidence in the Company, (ix)
failure to comply with a reasonable order, policy or rule that constitutes
material insubordination, (x) engaging in any discriminatory or sexually
harassing behavior, or (xi) using, possessing or being impaired by or under the
influence of illegal drugs or the abuse of controlled substances or alcohol on
the premises of the Company or any of its subsidiaries or affiliates or while
working or representing the Company or any of its subsidiaries or affiliates. A
termination for Cause by the Company of any of the events described in clauses
(i), (ii), (iv), (ix), (x) and (xi) shall only be effective on 15 days advance
written notification, providing Executive the opportunity to cure, if reasonably
capable of cure within said 15-day period; provided, however, that no such
notification is required if the Cause event is not reasonably capable of cure or
the Board determines that its fiduciary obligation requires it to effect a
termination of Executive for Cause immediately.

4.4          Termination by Company without Cause or by the Executive for Good
Reason. If the Executive’s employment is terminated by the Company without Cause
(other than by reason of death or Disability) or by the Executive for Good
Reason (as defined below), the Executive shall receive: (i) as severance pay, an
amount equal to one times the Base Salary payable in installments in accordance
with the Company’s normal payroll practices, (ii) continuation for a 12-month
period following the date of termination of group health plan benefits to the
extent authorized by and consistent with 29 U.S.C. § 1161 et seq. (commonly
known as “COBRA”), with the cost of the regular premium for such benefits shared
in the same relative proportion by the Company and the Employee as in effect on
the date of termination, (iii) pro-rated Annual Bonus for the year in which
termination occurred if the Executive would have been eligible to receive such
bonus hereunder (including due to satisfaction by the Company of performance
milestones) had the Executive been employed at the time such Annual Bonus is
normally paid, which pro-rated Annual Bonus will be paid at the time and in the
manner such Annual Bonus is paid to other executives receiving such bonus
payment, (iv) Annual Bonus for the year prior to the year in which the Executive
is so terminated if at the time of termination the Executive has earned an
Annual Bonus payment for such prior year and has not yet been paid such due to
such termination, which prior year Annual Bonus will be paid at the time and in
the manner such prior year Annual Bonus is paid to other executives receiving
such prior year Annual Bonus and (v) amounts payable, if any, under the LTIP in
accordance with the terms thereof. The Executive shall have no further rights to
any compensation (including any Base Salary or Annual

 


--------------------------------------------------------------------------------



 

Bonus) or any other benefits under this Agreement. For purposes of this
Agreement, "Good Reason" means, without the advance written consent of the
Executive: (i) a reduction in Base Salary or (ii) a material and continuing
reduction in the Executive’s responsibilities, provided, that a termination by
the Executive for Good Reason shall be effective only if the Executive provides
the Company with written notice specifying the event which constitutes Good
Reason within thirty (30) days following the occurrence of such event or date
Executive became aware or should have become aware of such event and the Company
fails to cure the circumstances giving rise to Good Reason within 30 days after
such notice.

4.5          Termination by Executive upon Retirement. If the Executive
terminates his employment with the Company on or after May 22, 2009 and
continues to hold the position of Executive Vice-President and Chief Operating
Officer immediately prior to such termination (such termination, a
“Retirement”), the Executive shall receive: (i) an amount equal to one year of
Base Salary payable ratably in accordance with the Company’s normal payroll
practices, (ii) pro-rated Annual Bonus for the year in which retirement occurs
if the Executive would have been eligible to receive such bonus hereunder
(including due to satisfaction by the Company of performance milestones) had the
Executive been employed at the time such Annual Bonus is normally paid, which
pro-rated Annual Bonus will be paid at the time and in the manner such Annual
Bonus is paid to other executives receiving such bonus payment,
(iii) continuation for a 12-month period following the date of termination of
group health plan benefits to the extent authorized by and consistent with
29 U.S.C. § 1161 et seq. (commonly known as “COBRA”), with the cost of the
regular premium for such benefits shared in the same relative proportion by the
Company and the Employee as in effect on the date of termination, and (iv)
amounts payable, if any, under the LTIP in accordance with the terms thereof up
to and including the Retirement date. The Executive shall have no further rights
to any compensation (including any Base Salary or Annual Bonus) or any other
benefits under this Agreement.

4.6          Termination by Executive other than for Good Reason. The Executive
is required to provide the Company with 30 days’ prior written notice of
termination to the Company. Subject to Section 4.4, upon termination of
employment by the Executive, the Executive shall receive any Base Salary earned
but not paid prior to such termination and shall have no further rights to any
compensation (including any Base Salary or Annual Bonus) or any other benefits
under this Agreement, except to the extent already earned and vested as of the
day immediately prior to such termination.

4.7          Release. Notwithstanding any other provision of this Agreement to
the contrary, the Executive acknowledges and agrees that any and all payments,
other than payment of any accrued and unpaid Base Salary to which the Executive
is entitled under this Section 4 are conditioned upon and subject to the
Executive’s execution of a general waiver and release (for the avoidance of
doubt, the restrictive covenants contained in Section 5 of this Agreement shall
survive the termination of this Agreement), in such form as may be prepared by
the Company, of all claims, except for such matters covered by provisions of
this Agreement which expressly survive the termination of this Agreement.

 

 


--------------------------------------------------------------------------------



 

 

4.8          Section 409A.    Notwithstanding the foregoing provisions of this
Section 4, if any payments or benefits due to the Executive hereunder would
cause the application of an accelerated or additional tax under Section 409A of
the Code such payments or benefits shall be restructured in a manner which does
not cause such an accelerated or additional tax. Without limiting the
application of the preceding sentence, any payment of money due hereunder which
is delayed in order to avoid the application of Section 409A of the Code (e.g.,
a six-month delay in the commencement of severance pay, if necessary, if at the
time of the Executive’s termination of employment he is a “specified employee,”
as defined in Section 409A of the Code) shall be paid as soon as possible
without causing the application of Section 409A of the Code.

 

5.

Protection of Confidential Information; Restrictive Covenants.

5.1          From the Effective Date, the Company will share with Executive
confidential and trade secret information regarding not only the Company but
also its subsidiaries and affiliates. In view of the fact that the Executive’s
work for the Company will bring the Executive into close contact with many
confidential affairs of the Company not readily available to the public, trade
secret information and plans for future developments, the Executive agrees:

5.1.1              To keep and retain in the strictest confidence all
confidential matters of the Company, including, without limitation, “know how”,
trade secrets, customer lists, pricing policies, operational methods, technical
processes, formulae, inventions and research projects, other business affairs of
the Company, and any material confidential information whatsoever concerning any
director, officer, employee, shareholder, partner, customer or agent of the
Company or their respective family members learned by the Executive heretofore
or hereafter, and not to disclose them to anyone outside of the Company, either
during or after the Executive’s employment with the Company, except in the
course of performing the Executive’s duties hereunder or with the Company’s
express written consent. The foregoing prohibitions shall include, without
limitation, directly or indirectly publishing (or causing, participating in,
assisting or providing any statement, opinion or information in connection with
the publication of) any diary, memoir, letter, story, photograph, interview,
article, essay, account or description (whether fictionalized or not) concerning
any of the foregoing, publication being deemed to include any presentation or
reproduction of any written, verbal or visual material in any communication
medium, including any book, magazine, newspaper, theatrical production or movie,
or television or radio programming or commercial; and

5.1.2              To deliver promptly to the Company on termination of the
Executive’s employment by the Company, or at any time the Company may so
request, all memoranda, notes, records, reports, manuals, drawings, blueprints
and other documents (and all copies thereof), including data stored in computer
memories or on other media used for electronic storage or retrieval, relating to
the Company’s business and all property associated therewith, which the
Executive may then possess or have under the Executive’s control, and not retain
any copies, notes or summaries; provided Executive shall be entitled to keep a
copy of this

 


--------------------------------------------------------------------------------



 

Agreement and compensation and benefit plans to which Executive is entitled to
receive benefits thereunder.

5.2          In support of Executive’s commitments to maintain the
confidentiality of the Company’s confidential and trade secret information,
during (i) the Term, and (ii) for a period of two years following termination of
the Executive’s employment for any reason (the “Restricted Period”), the
Executive shall not in the United States and in any non-US jurisdiction where
the Company may then do business: (a) directly or indirectly, enter the employ
of, or render any services to, any person, firm or corporation engaged in any
business competitive with the business of the Company or of any of its
subsidiaries or affiliates; (b) engage in such business on the Executive’s own
account; and the Executive shall not become interested in any such business,
directly or indirectly, as an individual, partner, shareholder, director,
officer, principal, agent, employee, trustee, consultant, or in any other
relationship or capacity; (c) solicit or encourage (or cause to be solicited or
encouraged) or cause any client, customer or supplier of the Company to cease
doing business with the Company, or to reduce the amount of business such
client, customer or supplier does with the Company or (d) solicit or encourage
(or cause to be solicited or encouraged) to cease to work with the Company, or
hire (or cause to be hired), any person who is an employee of or consultant then
under contract with the Company or who was an employee of or consultant then
under contract with the Company within the six month period preceding such
activity without the Company’s written consent, provided however that this
clause (d) shall not apply during the Restricted Period to a consulting or
advisory firm which is also then currently engaged or under a retainer
relationship (in each case, without any action by the Executive, whether
directly or indirectly) by a subsequent employer of the Executive.

5.3          If the Executive commits a breach, or poses a serious and objective
threat to commit a breach, of any of the provisions of Sections 5.1 or 5.2
hereof, the Company shall have the following rights and remedies:

5.3.1              The right and remedy to have the provisions of this Agreement
specifically enforced by any court having equity jurisdiction, it being
acknowledged and agreed that any such breach or threatened breach will cause
irreparable injury to the Company and that money damages will not provide an
adequate remedy to the Company;

5.3.2              The right and remedy to require the Executive to account for
and pay over to the Company all compensation, profits, monies, accruals,
increments or other benefits derived or received by the Executive as the result
of any transactions constituting a breach of any of the provisions of the
preceding paragraph, and the Executive hereby agrees to account for and pay over
such benefits to the Company. Each of the rights and remedies enumerated above
shall be independent of the other, and shall be severally enforceable, and all
of such rights and remedies shall be in addition to, and not in lieu of, any
other rights and remedies available to the Company under law or in equity; and

 

 


--------------------------------------------------------------------------------



 

 

5.3.3              In addition to any other remedy which may be available (i) at
law or in equity, or (ii) pursuant to any other provision of this Agreement, the
payments by the Company of Base Salary and the regular premium for group health
benefits pursuant to Section 4.4 will cease as of the date on which such
violation first occurs. In addition, if the Executive breaches any of the
covenants contained in Sections 5.1 and 5.2 and the Company obtains injunctive
relief with respect thereto (that is not later reversed or otherwise terminated
or vacated by judicial order), the period during which the Executive is required
to comply with that particular covenant shall be extended by the same period
that the Executive was in breach of such covenant prior to the effective date of
such injunctive relief.

5.4          If any of the covenants contained in Sections 5.1 or 5.2, or any
part thereof, hereafter are held by a court to be invalid or unenforceable, the
same shall not affect the remainder of the covenant or covenants, which shall be
given full effect, without regard to those portions found invalid.

5.5          If any of the covenants contained in Sections 5.1 or 5.2, or any
part thereof, are held to be unenforceable because of the duration of such
provision or the area covered thereby, the parties agree that the court making
such determination shall have the power to reduce the duration and/or area of
such provision and, in its reduced form, said provision shall then be
enforceable.

5.6          The Executive agrees (whether during or after the Executive’s
employment with the Company) not to issue, circulate, publish or utter any false
or disparaging statements, remarks or rumors about the Company or its affiliates
or the officers, directors, managers, customers, partners, or shareholders of
the Company or its affiliates unless giving truthful testimony under subpoena.

5.7          For purposes of this Section 5 only, the term “Company” includes
the Company and its subsidiaries and affiliates which are related to the
businesses of Harland Clarke Holdings.

 

6.

Inventions and Patents.

6.1          The Executive agrees that all processes, technologies and
inventions (collectively, “Inventions”), including new contributions,
improvements, ideas and discoveries, whether patentable or not, conceived,
developed, invented or made by him during the Term shall belong to the Company,
provided that such Inventions grew out of the Executive’s work with the Company
or any of its subsidiaries or affiliates, are related in any manner to the
business (commercial or experimental) of the Company or any of its subsidiaries
or affiliates or are conceived or made on the Company’s time or with the use of
the Company’s facilities or materials. The Executive shall further: (a) promptly
disclose such Inventions to the Company; (b) assign to the Company, without
additional compensation, all patent and other rights to such Inventions for the
United States and foreign countries; (c) sign all papers necessary to carry out
the foregoing; and (d) give testimony in support of the Executive’s
inventorship.

 

 


--------------------------------------------------------------------------------



 

 

6.2          If any Invention is described in a patent application or is
disclosed to third parties, directly or indirectly, by the Executive within two
years after the termination of the Executive’s employment by the Company, it is
to be presumed that the Invention was conceived or made during the Term.

6.3          The Executive agrees that the Executive will not assert any rights
to any Invention as having been made or acquired by the Executive prior to the
date of this Agreement, except for Inventions, if any, disclosed to the Company
in writing prior to the date hereof.

 

7.

Intellectual Property.

The Company shall be the sole owner of all the products and proceeds of the
Executive’s services hereunder, including, but not limited to, all materials,
ideas, concepts, formats, suggestions, developments, arrangements, packages,
programs and other intellectual properties that the Executive may acquire,
obtain, develop or create in connection with and during the Term, free and clear
of any claims by the Executive (or anyone claiming under the Executive) of any
kind or character whatsoever (other than the Executive’s right to receive
payments hereunder). The Executive shall, at the request of the Company, execute
such assignments, certificates or other instruments as the Company may from time
to time deem necessary or desirable to evidence, establish, maintain, perfect,
protect, enforce or defend its right, title or interest in or to any such
properties.

 

8.

Notices.

All notices, requests, consents and other communications required or permitted
to be given hereunder shall be in writing and shall be deemed to have been duly
given if delivered personally, sent by overnight courier or mailed first class,
postage prepaid, by registered or certified mail (notices mailed shall be deemed
to have been given on the date mailed), as follows (or to such other address as
either party shall designate by notice in writing to the other in accordance
herewith):

If to the Company, to:

Harland Clarke Holdings Corp.

c/o M&F Worldwide Corp.

35 E. 62nd Street

New York, NY 10021

 

Attention:

General Counsel

 

If to the Executive, to:

Such address as shall most currently appear on the records of the Company.

 

 


--------------------------------------------------------------------------------



 

 

 

9.

Governing Law; Dispute Resolution.

9.1          It is the intent of the parties hereto that all questions with
respect to the construction of this Agreement and the rights and liabilities of
the parties hereunder shall be determined in accordance with the laws of the
State of Delaware, without regard to principles of conflicts of laws thereof
that would call for the application of the substantive law of any jurisdiction
other than the State of Delaware.

9.2          Each party irrevocably agrees for the exclusive benefit of the
other that any and all suits, actions or proceedings relating to Section 5 of
this Agreement (a “Proceeding”) shall be maintained in either the courts of the
State of Delaware or the federal District Courts sitting in Bexar County, Texas
or Wilmington, Delaware (collectively, the “Chosen Courts”) and that the Chosen
Courts shall have exclusive jurisdiction to hear and determine or settle any
such Proceeding and that any such Proceedings shall only be brought in the
Chosen Courts. Each party irrevocably waives any objection that it may have now
or hereafter to the laying of the venue of any Proceedings in the Chosen Courts
and any claim that any Proceedings have been brought in an inconvenient forum
and further irrevocably agrees that a judgment in any Proceeding brought in the
Chosen Courts shall be conclusive and binding upon it and may be enforced in the
courts of any other jurisdiction.

9.3          Each of the parties hereto agrees that this Agreement involves at
least $100,000 and that this Agreement has been entered into in express reliance
on Section 2708 of Title 6 of the Delaware Code. Each of the parties hereto
irrevocably and unconditionally agrees (i) that, to the extent such party is not
otherwise subject to service of process in the State of Delaware, it will
appoint (and maintain an agreement with respect to) an agent in the State of
Delaware as such party’s agent for acceptance of legal process and notify the
other parties hereto of the name and address of said agent, (ii) that service of
process may also be made on such party by pre-paid certified mail with a
validated proof of mailing receipt constituting evidence of valid service sent
to such party at the address set forth in Section 8 of this Agreement, as such
address may be changed from time to time pursuant hereto, and (iii) that service
made pursuant to clause (i) or (ii) above shall, to the fullest extent permitted
by applicable law, have the same legal force and effect as if served upon such
party personally within the State of Delaware.

9.4          Any controversy or claim arising out of or related to any other
provision of this Agreement shall be settled by final, binding and
non-appealable arbitration in Bexar County, Texas or Wilmington, Delaware by a
single arbitrator. Subject to the following provisions, the arbitration shall be
conducted in accordance with the applicable rules of JAMS then in effect. Any
award entered by the arbitrator shall be final, binding and nonappealable and
judgment may be entered thereon by either party in accordance with applicable
law in any court of competent jurisdiction. This arbitration provision shall be
specifically enforceable. The arbitrator shall have no authority to modify any
provision of this Agreement or to award a remedy for a dispute involving this
Agreement other than a benefit specifically provided under or by virtue of the
Agreement. Each party shall be responsible for its own expenses relating to the
conduct

 


--------------------------------------------------------------------------------



 

of the arbitration or litigation (including reasonable attorneys' fees and
expenses) and shall share the fees of JAMS and the arbitrator, if applicable,
equally.

 

10.

General.

10.1          JURY TRIAL WAIVER. THE PARTIES EXPRESSLY AND KNOWINGLY WAIVE ANY
RIGHT TO A JURY TRIAL IN THE EVENT ANY ACTION ARISING UNDER OR IN CONNECTION
WITH THIS AGREEMENT OR THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY IS LITIGATED
OR HEARD IN ANY COURT.

10.2        Continuation of Employment. Unless the parties otherwise agree in
writing, continuation of the Executive’s employment with the Company beyond the
expiration of the Term shall be deemed an employment at will and shall not be
deemed to extend any of the provisions of this Agreement, and Executive’s
employment may thereafter be terminated “at will” by the Executive or the
Company and Executive will be entitled to fringe benefits which the Executive is
eligible to receive for so long as the Executive continues to be employed with
the Company and the Executive shall be eligible for severance in accordance with
the terms of the Company’s severance policy then in effect.

10.3        Headings. The section headings contained herein are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement.

10.4        Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the parties relating to the Executive’s employment by the
Company, and supersedes all prior agreements, arrangements and understandings,
written or oral, relating to the Executive’s employment by the Company and its
affiliates including, without limitation, effective as of the Effective Date,
the Existing Employment Agreement and any severance, retention, change in
control or similar types of benefits. No representation, promise or inducement
has been made by either party that is not embodied in this Agreement, and
neither party shall be bound by or liable for any alleged representation,
promise or inducement not so set forth.

10.5        Assignment. This Agreement, and the Executive’s rights and
obligations hereunder, may not be assigned by the Executive. The Company may
assign its rights, together with its obligations, hereunder (i) to any affiliate
or (ii) to third parties in connection with any sale, transfer or other
disposition of all or substantially all of the business or assets of the
Company; in any event the obligations of the Company hereunder shall be binding
on its successors or assigns, whether by merger, consolidation or acquisition of
all or substantially all of its business or assets.

10.6        Waiver. This Agreement may be amended, modified, superseded,
canceled, renewed or extended and the terms or covenants hereof may be waived,
only by a written instrument executed by all of the parties hereto, or in the
case of a waiver, by the party waiving compliance. The failure of either party
at any time or

 


--------------------------------------------------------------------------------



 

times to require performance of any provision hereof shall in no manner affect
the right at a later time to enforce the same. No waiver by either party of the
breach of any term or covenant contained in this Agreement, whether by conduct
or otherwise, in any one or more instances, shall be deemed to be, or construed
as, a further or continuing waiver of any such breach, or a waiver of the breach
of any other term or covenant contained in this Agreement.

10.7        Withholding Taxes. The Company may withhold from any amounts payable
under this Agreement such federal, state, local and other taxes as may be
required to be withheld pursuant to any applicable law or regulation.

 

11.

Subsidiaries and Affiliates.

11.1        As used herein, the term “subsidiary” shall mean any corporation or
other business entity controlled directly or indirectly by the corporation or
other business entity in question, and the term “affiliate” shall mean and
include any corporation or other business entity directly or indirectly
controlling, controlled by or under common control with the corporation or other
business entity in question.

[Remainder of Page Intentionally Left Blank]

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

HARLAND CLARKE HOLDINGS CORP.

 

 

 

By:

  

 

 /s/ Charles Dawson                            

Name: Charles Dawson

Title: President and Chief Executive Officer

 

 

 /s/ Alan Westfall                                   
Alan Westfall

 

 

 